DETAILED ACTION
	Claims 1, 3, 8, 18, 28, 29, 54-59, and 61-70 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on May 12, 2022 has been acknowledged and has been entered into the present application file.  New claim 70 is outside of the scope of searched subject matter and is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Previous Improper Markush Grouping Rejections
Claims 1, 3, 8, 18, 28, 29, and 60-62 were previously rejected on the basis that it contains an improper Markush grouping of alternatives. 
The Applicant has amended the claims to where Ring A is VII-2, but the claim is still broader than the proper Markush grouping built by the Examiner, which is 
    PNG
    media_image1.png
    250
    237
    media_image1.png
    Greyscale
, where A is any atom.  Therefore, the Markush grouping is still improper and the rejection is maintained.
Previous Claim Rejections - 35 USC § 102
Claim 1 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry 1309324-01-3 (2011).
The Applicant has traversed the rejection on the grounds that the compound is not anticipated as the definition of L1 does not recite a substituted alkylene or unsubstituted heteroalkylene.  However, the prior art compound reads on the claims where L1 is unsubstituted alkylene and R5 is NR5BR5C where R5B and R5C are hydrogen.  Therefore, the rejection is maintained.
Improper Markush Grouping Rejections
Claims 1, 3, 8, 18, 28, 29, 61, 62, and 69 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of structural Formula (VII) 
    PNG
    media_image2.png
    162
    182
    media_image2.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The structure does not have a significant core structure with absence of a set definition for ring A, especially since A can represent both monocyclic and fused ring systems, from which the claimed utility USP7 modulation necessarily flows from.  The benzodihydrofuran/chroman ring system is not sufficient for USP7 modulation, and requires the ring system of A.  Therefore, the present Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry 1309324-01-3 (2011).
Registry Entry 1309324-01-3 is the structure
    PNG
    media_image3.png
    172
    189
    media_image3.png
    Greyscale
, which reads on the claims where A is 
    PNG
    media_image4.png
    77
    95
    media_image4.png
    Greyscale
, z1 is 2, the two R1s combine to form an unsubstituted heteroaryl, p1 is 1, R2 is hydrogen, R3 is unsubstituted alkyl, R4 is hydrogen, L1 is unsubstituted alkylene, R5 is NR5BR5C, and R5B and R5C are hydrogen.  See the structure.
Conclusion
	Claims 1, 3, 8, 18, 28, 29, 61, 62, and 69 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626